 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10   JOHN TURNQUIST,                                   CASE NO. 1:12-CR-0173 AWI
11                          Petitioner,
                                                       ORDER ON PETITIONER’S 28 U.S.C. §
12                  v.                                 2241 PETITION
13   UNITED STATES OF AMERICA,
                                                       (Doc. No. 86)
14                          Respondent
15

16

17         On August 18, 2014, Petitioner pled guilty to violation of 21 U.S.C. §§ 841(a)(1) and
18 (b)(1), possession with intent to distribute and/or distribution of methamphetamine. See Doc. Nos.

19 52, 54. On March 3, 2015, Petitioner was sentenced to a term of 120 months in custody and 48

20 months supervised release. See Doc. Nos. 67, 68.

21         On May 31, 2018, the Court issued an order regarding a judicial recommendation for
22 placement in residential re-entry center/halfway house. See Doc. No. 85. The Court granted

23 Petitioner’s request for a recommendation and recommended that the be placed in a halfway house

24 for a period of 12 months preceding the end of his sentence. See id. However, the Court

25 emphasized that the order was merely a recommendation that was based solely on the content of

26 Petitioner’s motion, and that “any determination [regarding placement in a halfway house] will be
27 independently done by the BOP pursuant to applicable law, policy, and its own information and

28 investigation of this matter.” Id.
 1            On March 11, 2019, Petitioner file a document entitled, “Motion Requesting Court To
 2 Enforce Previous Court Order [Doc. No. 85] ‘Recommendation For Placement In A Residential

 3 Re-Entry Center (RRC)/Halfway House Of Twelve (12) months Pre-Release’; Also To Enact the

 4 Criterias Of The New ‘First Step Act.’” Doc. No. 86.1 In this motion, petitioner states that his

 5 filing should be construed as a request for relief under 28 U.S.C. § 2241, he should get the benefits

 6 of extra good-time credits under the First Step Act, and the BOP does not appear to be taking steps

 7 to secure him bed-space in a halfway house, contrary to the Court’s order. Id.

 8            There are a number of flaws with Petitioner’s motion. First, Petitioner has filed his § 2241
 9 petition in the wrong court. A § 2241 petition must be addressed to the district court where the

10 petitioner is in custody. Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006); United States v.

11 Giddings, 740 F.2d 770, 772 (9th Cir. 1984); Brown v. United States, 610 F.2d 672, 677 (9th Cir.

12 1980). When Petitioner filed this motion, he was (and remains) incarcerated in Springfield,

13 Missouri. Because Petitioner is not incarcerated in the Eastern District of California, this Court

14 does not have jurisdiction to grant Petitioner any relief under § 2241. See Stephens, 464 F.3d at

15 897; Giddings, 740 F.2d at 772; Brown, 610 F.2d at 677. Second, “[a]s a prudential matter, courts

16 require that habeas petitioners exhaust all available judicial and administrative remedies before

17 seeking relief under § 2241.” Ward v. Chavez, 678 F.3d 1042, 1046 (9th Cir. 2012). Here,

18 Petitioner does not address any efforts to exhaust judicial or administrative remedies. Third, the

19 good time credit provisions of the First Step Act have not yet become effective. See United States

20 v. Watts, 2019 U.S. Dist. LEXIS 38020, *3-*4 (N.D. Ill. Mar. 11, 2019) (noting that good time

21 credit provisions will not become effective until July 2019); Schmutzler v. Quintana, 2019 U.S.

22 Dist. LEXIS 26433, *4 (E.D. Ky. Feb. 20, 2019) (same). Finally, with respect to the Court’s May

23 31, 2018 order, that order merely recommended placement in a halfway house, the order did not

24 mandate placement. The order expressly stated that the decision whether to place Petitioner in a

25 halfway house rested within the discretion of the Bureau of Prisons.

26            In sum, there is no basis to grant Petitioner’s motion.
27   1
      The motion has been docketed in the Court’s Docket as a motion for relief under the First Step Act. Based on the
28   motion’s express representation, the Court will treat the motion as a § 2241 petition and order the Clerk to change the
     docket to reflect that the motion is a § 2241 petition.

                                                                2
 1                                              ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     The Clerk shall correct the docket to reflect that Doc. No. 86 is a 28 U.S.C. § 2241 habeas
 4        petition; and
 5 2.     Due to this Court’s lack of jurisdiction, Petitioner’s 28 U.S.C. § 2241 petition (Doc. No.
 6        86) is DENIED.
 7
     IT IS SO ORDERED.
 8

 9 Dated: March 14, 2019
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
